Case 2:19-cv-00070-JRG-RSP Document 414 Filed 08/25/20 Page 1 of 2 PageID #: 16877



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


      GREE, INC.,                                §
                                                 §
                     Plaintiff,                  §
                                                 §         Case No. 2:19-cv-00070-JRG-RSP
             v.                                  §
                                                 §
      SUPERCELL OY,                              §
                                                 §
                     Defendant.                  §

                                              ORDER

          Plaintiff GREE, Inc. previously filed a Motion to Strike Untimely Disclosed Facts and

   Opinions Regarding Non-Infringing Alternatives, Fact Witnesses, and Good-Faith Belief Defense

   (Dkt. No. 201). Magistrate Judge Payne entered a Memorandum Order (Dkt. No. 354), granting-

   in-part and denying-in-part Plaintiff’s Motion to Strike. Plaintiff and Defendant have filed

   Objections to the Memorandum Order (Dkt. Nos. 374, 377, respectively) and Responses

   (Dkt. Nos. 412, 408, respectively).

          After reviewing the briefing on the Motion to Strike, Judge Payne’s Memorandum Order,

   and the briefing on Plaintiff’s and Defendant’s Objections, the Court agrees with the reasoning

   provided within the Memorandum Order and concludes that the Objections fail to show that the

   Memorandum Order was clearly erroneous or contrary to law.

          Consequently, the Court OVERRULES Plaintiff’s Objections (Dkt. No. 374) and

   Defendant’s Objections (Dkt. No. 377) and ADOPTS Judge Payne’s Memorandum Order

   (Dkt. No. 354).
Case 2:19-cv-00070-JRG-RSP Document 414 Filed 08/25/20 Page 2 of 2 PageID #: 16878




       So ORDERED and SIGNED this 25th day of August, 2020.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE




                                          2
